MR. Justice Aldrey
delivered the opinion of the court.
The appellant was charged with the crime of murder and the only question raised in this appeal from the ruling refusing to grant a new trial and from the judgment rendered on the verdict of the jury finding the appellant guilty of voluntary homicide is that there was no evidence that the appellant could have had any fight with the deceased Pedro Zambrana except in the manner explained by the accused, and that on such evidence the jury could not find a verdict of guilty of voluntary homicide. In other words, the contention is that the corpus delicti was not proved because there was no direct or circumstantial evidence, hut only the appellant’s uncorroborated confession. Consequently it is necessary to review the evidence.
It shows that Pedro Zambrana died as a result of the bullet wounds inflicted upon him. This is established by the direct testimony of the doctor who made a post mortem examination and of Rafael Vargas who saw his dead' body; therefore, it is only necessary to determine whether the appellant inflicted the wounds which caused Zambrana’s death.
*824Although, there - is no direct evidence connecting the accused with the death of Pedro Zambrana, yet there is circumstantial evidence and evidence in corroboration of the statements made by the accused sufficient to lead to the conclusion that Mendoza killed Zambrana, for two witnesses testified that Mendoza was in the store of Higinio Bermu-dez at dusk when Pedro Zambrana came along and invited him to go with him to Playa Pastillo of Juana Diaz, whereupon they together started on horseback for that place where.Pedro Zambrana was found dead a few hours later. And the confession made by the accused that he and Zam-brana had a hand-to-hand encounter at the place called Pas-tillo, in which they fell to the ground; that in it he fired two shots at Zambrana; that a few moments thereafter he went to the house of Juan Vargas to whom he showed a discharged revolver that he had taken from Zambrana, and that he asked Bafael Vargas for a horse, saying that Zam-brana ’s and his were at large on the property of which Vargas was overseer, is corroborated by the facts that the place where the body was found showed signs of a struggle, as the ground was wet on account of the rain of that afternoon; that Zambrana had two bullet wounds; that the accused handed a revolver to the police, saying that it was Zambrana’s; that the shell of the revolver was found at the same place where Zambrana’s dead body was found, and that the horses of Zambrana and Mendoza were found loose on the property of which Vargas was overseer and were taken away by their respective brothers on the following day.
In view of this circumstantial and corroborative evidence we can not hold that the defendant was connected with Zambrana’s death only by his own confession; therefore, the order refusing to grant a new trial and the judgment appealed from are

Affirmed.

*825Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.